Citation Nr: 0829417	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-37 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for asbestosis 
prior to June 13, 2006; a rating higher than 10 percent from 
June 13, 2006 to November 28, 2006; and a rating higher than 
60 percent since November 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1961 to July 1965.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
asbestosis and assigned a noncompensable (zero percent) 
initial rating, effective June 20, 2002.  He appealed for a 
higher initial rating.  

In April 2006, the Board remanded this case for further 
development to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C.  In a supplemental statement of the 
case (SSOC) issued in February 2008, the RO/AMC continued to 
deny a compensable rating for the veteran's asbestosis for 
the period from June 20, 2002 (effective date of service 
connection) through June 13, 2006.  However, a 10 percent was 
assigned from June 12, 2006 to November 28, 2006, with a 60 
percent rating assigned from November 29, 2006.  

The Board must therefore adjudicate the following issues: (1) 
entitlement to an initial compensable rating for asbestosis 
prior to June 13, 2006; (2) entitlement to a rating higher 
than 10 percent from June 13, 2006 to November 28, 2006; and 
(3) entitlement to a rating higher than 60 percent since 
November 29, 2006.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  


FINDINGS OF FACT

1.  During the appeal period from June 20, 2002 through June 
12, 2006, pulmonary function testing has failed to show that 
the veteran's Forced Vital Capacity (FVC) is less than 81 
percent of the predicted value, or that the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 81 percent of predicted 
value.  

2.  During the appeal period from June 13, 2006 through 
November 28, 2006, the pulmonary function testing has failed 
to show that the veteran's FVC is less than 75 percent of 
predicted value or DLCO (SB) is less than 66 percent of 
predicted value.  

3.  During the appeal period from November 29, 2006, the 
pulmonary function testing has failed to show that the 
veteran's FVC is less than 50 percent of predicted value, or 
a DLCO (SB) of less than 40 percent predicted, or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
asbestosis from June 20, 2002 through June 12, 2006 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic 
Code 6833 (2007).

2.  The criteria for a rating higher than 10 percent for 
asbestosis from June 13, 2006 through November 28, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic 
Code 6833 (2007).

3.  The criteria for a rating higher than 60 percent for 
asbestosis from November 29, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.        §§ 
3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6833 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the VA's duty to notify was satisfied by way of a 
letter sent to the veteran in September 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO adjudication of the veteran's claim for service 
connection.  This letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the agency of original 
jurisdiction (AOJ).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the veteran's claim for increased initial ratings 
were appealed directly from the initial ratings assigned, no 
further action under the section 5103(a) is required.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess supra.  However, in this case, the veteran has in 
fact received additional notice tailored to his increased 
rating claims in a May 2006 letter, which was provided prior 
to the most recent AOJ adjudication of his claim.  In this 
letter, he was also provided with information as to the law 
and regulations governing the assignment of effective dates.  
Dingess, supra.

As for the duty to assist, the RO/AMC obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded two VA 
compensation examinations to assess the severity of his 
asbestosis.  These examination reports appear adequate for 
rating purposes.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Consequently, another VA examination to assess the 
severity of this disability is not required to decide this 
appeal.  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

II.  Merits of the Claim

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Indeed, the RO has assigned three staged ratings for 
the veteran's asbestosis since the initial grant of service 
connection.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's asbestosis is currently evaluated under 
Diagnostic Code (DC) 6833.  The following rating criteria, 
found under 38 C.F.R. § 4.97, DCs 6825-6833 (2007), apply to 
all interstitial lung disease disorders, including 
asbestosis:  

A 10 percent rating is assigned where pulmonary function 
testing reveals that Forced Vital Capacity (FVC) is 75 to 80 
percent of predicted value, or Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66 to 80 percent predicted.  

A 30 percent rating is warranted where FVC is 65 to 74 
percent of predicted value, or DLCO (SB) is 56 to 65 percent 
of predicted value.  

A 60 percent rating is warranted for disability manifested by 
FVC of 50 to 64 percent of predicted value; or DLCO (SB) of 
40 to 55 percent of predicted value; or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).

And a 100 percent rating is warranted for disability 
manifested by an FVC less than 50 percent of predicted value; 
or DLCO (SB) less than 40 percent of predicted value; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure) or pulmonary hypertension; or 
requires outpatient oxygen therapy.  

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).  Also, supplementary information published 
with the promulgation of the rating criteria indicates that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

A.  Prior to June 13, 2006

For the period from his effective date of service connection, 
June 20, 2002, to June 12, 2006, the veteran has been 
assigned a noncompensable rating under DC 6833.  After 
reviewing the record, the Board also finds that there is 
simply no competent evidence of record prior to June 13, 
2006, which meets the criteria for a compensable rating under 
DC 6833.  38 C.F.R. §§ 4.7, 4.31.  Pulmonary function testing 
before that date has failed to show that the veteran's Forced 
Vital Capacity (FVC) is less than 81 percent of the predicted 
value, or that the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
81 percent of predicted value.  

Indeed, a September 2002 VA examination showed a FVC post-
bronchodilator finding of 89.4 percent of predicted value and 
DLCO-SB of 88.4 percent of predicted value.  A subsequent 
February 2003 addendum revealed a FVC of 92.2 percent 
predicted and DLCO (SB) of 88.4 percent predicted.  His 
private medical records are similarly unhelpful to his claim, 
finding an FVC of only 91 percent predicted in August 2004.  
These test results do not support a compensable rating under 
DC 6833.  See 38 C.F.R. § 4.31 (In every instance where the 
Rating Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).  

To achieve a rating of 10 percent, he would need to have had 
a much lower FVC of 75 to 80 percent predicted, and a much 
lower DLCO (SB) of 66 to 80 percent predicted.  But as this 
is not the case, the Board finds that the preponderance of 
evidence is against an initial compensable rating for the 
veteran's asbestosis prior to June 13, 2006.  

B.  From June 13, 2006 to November 28, 2006

For the period from June 13, 2006 through November 28, 2006, 
the veteran has been assigned a 10 percent rating under DC 
6833.  There is simply no competent evidence of record during 
this period which meets the criteria for a rating higher than 
10 percent under DC 6833.  38 C.F.R. § 4.7.  

During this period, the June 2006 private medical record 
lists a FVC finding of 79 percent of predicted value, which 
warranted his current 10 percent rating assignment, but no 
higher.  And there is no subsequent pulmonary function 
testing during the remainder of this period (including a VA 
examination dated on November 14, 2006) that specifically 
measured FVC or DLCO (SB), let alone that indicated he had an 
FVC less than 75 percent of predicted value or a DLCO (SB) 
less than 66 percent of predicted value.  As such, the 
preponderance of evidence is against a rating higher than 10 
percent for the veteran's asbestosis from June 13, 2006 
through November 28, 2006.  

C.  From November 29, 2006

For the period from November 29, 2006, the veteran has been 
assigned a 60 percent rating under DC 6833.  Pulmonary 
function testing during a VA examination on November 29, 
2006, revealed a FVC of 63 percent of predicted value, much 
lower than previous findings of record.  Testing also 
revealed a DLCO (SB) of 59 percent of predicted value, also 
much lower than previous testing.  The examiner concluded 
that the veteran suffered from a mild restrictive ventilatory 
defect, which appeared since 2002, and that he had a decrease 
in pulmonary function.  These results warrant his current 60 
percent rating, but no higher, under the criteria of DC 6833.  

Indeed, no other competent medical evidence dated since 
November 29, 2006 meets the requirements for the next higher 
rating of 100 percent under DC 6833.  38 C.F.R. § 4.7.  A 
review of the medical evidence since that date has failed to 
reveal an FVC of less than 50 percent of predicted value, or 
a DLCO (SB) of less than 40 percent predicted, or a maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  Significantly, although the veteran has 
recently submitted highly relevant private medical evidence 
from Dr. D.C., for pulmonary function testing conducted in 
January 2008, it only shows a FVC of 71 percent of predicted 
value.  Unfortunately, this recent evidence does not even 
meet the criteria for a 60 percent rating, not to mention an 
even higher 100 percent rating.  In addition, there is no 
competent evidence noting that he has ever had maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale, 
pulmonary hypertension; or has required outpatient oxygen 
therapy, that might alternatively warrant a higher 100 
percent rating.  

In light of these findings, the Board concludes that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating higher than 60 percent for his asbestosis 
since November 29, 2006.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal, and the claims must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).

III.  Consideration of an Extraschedular Evaluation

There is also no evidence of exceptional or unusual 
circumstances to warrant referring this case for 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the veteran's disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his currently assigned 
schedular ratings for the applicable periods on appeal, under 
DC 6833.  See 38 C.F.R. § 4.1 indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively - on 
an outpatient basis, not as an inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

Entitlement to an initial compensable rating for asbestosis 
prior to June 13, 2006 is denied.

Entitlement to a rating higher than 10 percent for asbestosis 
from June 13, 2006 through November 28, 2006 is denied.

Entitlement to a rating higher than 60 percent for asbestosis 
since November 29, 2006 is denied.  



____________________________________________
DOUGLAS E. MASSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


